Exhibit 10.16

 

Grantee:          

 

                      

Date of Grant:

 

                      

CLEAR CHANNEL OUTDOOR HOLDINGS, INC.

2005 STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), made as of this
day of                      (the “Grant Date”) by and between Clear Channel
Outdoor Holdings, Inc., a Delaware corporation (the “Company”), and
                     (the “Grantee”), evidences the grant by the Company of an
award of restricted stock units (the “Award”) to the Grantee on such date and
the Grantee’s acceptance of the Award in accordance with the provisions of the
Clear Channel Outdoor Holdings, Inc. 2005 Stock Incentive Plan, as amended and
restated (the “Plan”). All capitalized terms not defined herein shall have the
meaning ascribed to them as set forth in the Plan. The Company and the Grantee
agree as follows:

 

  1. Grant of Award. Subject to the terms and conditions set forth herein and in
the Plan, the Company hereby grants to the Grantee the Award, giving the Grantee
the conditional right to receive                      shares of Class A Common
Stock of the Company (the “Shares”).

 

  2. Vesting. Except as otherwise provided in this Agreement, the Award will
vest with respect to [insert vesting schedule determined by Compensation
Committee] (each a “Vesting Date”); provided, that, the Grantee is still
employed by the Company on each such Vesting Date.

 

  3. Payment of Award. The Company shall, as soon as practicable upon the
vesting of any portion of the Award (but in no event later than March 15 of the
calendar year following the calendar year in which such vesting occurs), issue
(if necessary) and transfer to the Grantee the Shares with respect to such
vested portion of the Award, and shall deliver to the Grantee or have deposited
in the Grantee’s brokerage account with the Administrator such Shares, at the
Grantee’s election either electronically or represented by a certificate or
certificates therefor, registered in the Grantee’s name. No Shares will be
issued pursuant to this Award unless and until all legal requirements applicable
to the issuance or transfer of such Shares have been complied with to the
satisfaction of the Company.

 

  4. Termination of Employment.

 

  a. If the Grantee’s employment is terminated due to death and such death
occurs before this Award is vested in full, this Award shall automatically vest
in full.

 

1



--------------------------------------------------------------------------------

  b.

If the Grantee’s employment is terminated due to Disability (as defined herein)
or Retirement (as defined herein) and such Disability or Retirement, as the case
may be, occurs prior to the date this Award is vested in full, the Grantee shall
be treated, for purposes of this Agreement only, as if his/her employment or
service continued with the Company until the date this Award would have vested
in full under Section 2 if such employment or service had continued (the
“Extension Period”) and the Award will vest in accordance with the schedule set
forth in Section 2; provided, that, if the Grantee dies during the Extension
Period and the Restricted Stock has not been forfeited in accordance with
Section 4(e), this Award shall automatically vest in full on the date of death
and, further provided, that, notwithstanding any other provision of this
Agreement or the Plan to the contrary, including, without limitation, Section 3,
to the extent that this Award becomes vested in accordance with this
Section 4(b), payment of the applicable portion of the Award shall in no event
be later than the date that is 2 1/2 months after the date such portion becomes
vested under this Section 4(b) in accordance with the schedule set forth in
Section 2 (with each payment deemed a separate installment for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), to
the extent such section of the Code is applicable). “Disability” shall mean
(i) if the Grantee’s employment with the Company is subject to the terms of an
employment or other service agreement between such Grantee and the Company,
which agreement includes a definition of “Disability”, the term “Disability”
shall have the meaning set forth in such agreement during the period that such
agreement remains in effect; and (ii) in all other cases, the term “Disability”
shall mean a physical or mental infirmity which impairs the Grantee’s ability to
perform substantially his or her duties for a period of one hundred eighty
(180) consecutive days. “Retirement” shall mean the Grantee’s resignation from
the Company on or after the date on which the sum of his/her (i) full years of
age (measured as of his/her last birthday preceding the date of termination of
employment or service) and (ii) full years of service with the Company (or any
parent or subsidiary) measured from his date of hire (or re-hire, if later), is
equal at least seventy (70); provided, that, the Grantee must have attained at
least the age of sixty (60) and completed at least five (5) full years of
service with the Company (or any parent or subsidiary) prior to the date of
his/her resignation. Any disputes relating to whether the Grantee is eligible
for Retirement under this Agreement, including, without limitation, his years’
of service, shall be settled by the Committee in its sole discretion.

 

  c. If the termination of the Grantee’s employment is for any other reason, the
then unvested portion of the Award shall be immediately forfeited without
consideration. The Grantee’s status as an employee shall not be considered
terminated in the case of a leave of absence agreed to in writing by the Company
(including, but not limited to, military and sick leave); provided, that, such
leave is for a period of not more than three months or re-employment upon
expiration of such leave is guaranteed by contract or statute.

 

2



--------------------------------------------------------------------------------

  d. Notwithstanding any other provision of this Agreement or the Plan to the
contrary, including, without limitation, Sections 2, 4 and 6 of this Agreement:

 

  i. If it is determined by the Committee that the Grantee engaged (or is
engaging in) any activity that is harmful to the business or reputation of the
Company (or any parent or subsidiary), including, without limitation, any
“Competitive Activity” (as defined below) or conduct prejudicial to or in
conflict with the Company (or any parent or subsidiary) or any material breach
of a contractual obligation to the Company (or any parent or subsidiary)
(collectively, “Prohibited Acts”), then, upon such determination by the
Committee, the unvested portion of the Award shall be forfeited without
consideration.

 

  ii. If it is determined by the Committee that the Grantee engaged in (or is
engaging in) any Prohibited Act where such Prohibited Act occurred or is
occurring within the one (1) year period immediately following the vesting of
any portion of the Award, the Grantee agrees that he/she will repay to the
Company any gain realized on the vesting of such portion of the Award (such gain
to be valued as of the relevant Vesting Date(s) based on the Fair Market Value
of the Shares vesting on the relevant Vesting Date). Such repayment obligation
will be effective as of the date specified by the Committee. Any repayment
obligation must be satisfied in cash or, if permitted in the sole discretion of
the Committee, in shares of Common Stock having a Fair Market Value equal to the
gain realized upon vesting of such portion of the Award. The Company is
specifically authorized to off-set and deduct from any other payments, if any,
including, without limitation, wages, salary or bonus, that it may own the
Grantee to secure the repayment obligations herein contained.

The determination of whether the Grantee has engaged in a Prohibited Act shall
be determined by the Committee in good faith and in its sole discretion. The
provisions of Section 6(c) shall have no effect following a Change in Control
(as defined herein). For purposes of this Agreement, the term “Competitive
Activity” shall mean the Grantee, without the prior written permission of the
Committee, anywhere in the world where the Company (or any parent or subsidiary)
engages in business, directly or indirectly, (i) entering into the employ of or
rendering any services to any person, entity or organization engaged in a
business which is directly or indirectly related to the businesses of the
Company or any parent or subsidiary (“Competitive Business”) or (ii) becoming
associated with or interested in any Competitive Business as an individual,
partner, shareholder, creditor, director, officer, principal, agent, employee,
trustee, consultant, advisor or in any other relationship or capacity other than
ownership of passive investments not exceeding 1% of the vote or value of such
Competitive Business.

 

  e. The term “Company” as used in this Agreement with reference to the
employment or service of the Grantee shall include the Company and its parent
and subsidiaries, as appropriate.

 

3



--------------------------------------------------------------------------------

  5. Change in Control. Upon the occurrence of a Change in Control (as defined
herein) of the Company, this Award shall become immediately fully vested. For
the purposes hereof, the term “Change in Control” of the Company shall mean a
transaction or series of transactions that constitutes an “Exchange Transaction”
within the meaning of the Plan or such other event involving a change in
ownership or control of the business or assets of the Company as the Board,
acting in its sole discretion, may determine. For the avoidance of doubt, the
determination of whether a transaction or series of transactions constitutes an
Exchange Transaction within the meaning of the Plan shall be determined by the
Board, acting in its sole discretion.

 

  6. Withholding. The Grantee agrees that no later each Vesting Date, the
Grantee shall pay to the Administrator (or at the option of the Company, to the
Company) such amount as the Company deems necessary to satisfy its obligation to
withhold federal, state or local income or other taxes incurred with respect to
the portion of the Award vesting on such Vesting Date. The Grantee may elect to
pay to the Administrator (or at the option of the Company, to the Company) an
amount equal to the amount of the taxes which the Company shall be required to
withhold by delivering to the Administrator (or at the option of the Company, to
the Company), cash, a check or at the sole discretion of the Company, shares of
Common Stock having a Fair Market Value equal to the amount of the withholding
tax obligation as determined by the Company.

 

  7. Section 409A.

 

  a. It is the intent of the Company that the payments and benefits under this
Agreement shall comply with, or be exempt from, Section 409A of the Code and
applicable regulations and guidance thereunder (collectively, “Section 409A”)
and accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance with, or be exempt from, Section 409A. In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Grantee by Section 409A or for any damages
for failing to comply with Section 409A.

 

  b. For purposes of Section 409A and to the extent Section 409A is applicable
to any payment hereunder, Grantee’s right to receive any installment payment
pursuant to this Agreement shall be treated as a right to receive a series of
separate and distinct payments.

 

  c.

Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within 2 1/2 months
following the date specified in Section 2” or “payment shall be made no event
later than March 15 of the calendar year following the calendar year in which
vesting occurs”), the actual date of payment within the specified period shall
be within the Company’s sole discretion.

 

4



--------------------------------------------------------------------------------

  d. If Grantee is deemed on the date of termination to be a “specified
employee” within the meaning of Section 409A(a)(2)(B) of the Code, any amounts
to which Grantee is entitled under this Agreement that constitute “non-qualified
deferred compensation” payable on “separation from service” under Section 409A
and would otherwise be payable prior to the earlier of (1) the 6-month
anniversary of the Employee’s date of termination and (2) the date of the
Employee’s death (the “Delay Period”) shall instead be paid in a lump sum
immediately upon (and not before) the expiration of the Delay Period to the
extent required under Section 409A.

 

  8. Rights as a Stockholder. No Shares shall be issued under this Award until
payment of the applicable tax withholding obligations have been satisfied or
provided for to the satisfaction of the Company, and the Grantee shall have no
rights as a stockholder with respect to any Shares covered by this Award until
such shares are duly and validly issued by the Company to or on behalf of the
Grantee.

 

  9. Non-Transferability. This Award is not assignable or transferable except
upon the Grantee’s death to a beneficiary designated by the Grantee in a manner
prescribed or approved for this purpose by the Committee or, if no designated
beneficiary shall survive the Grantee, pursuant to the Grantee’s will or by the
laws of descent and distribution.

 

  10. Limitation of Rights. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to the continuation of his employment or
service with the Company, or interfere in any way with the right of the Company
at any time to terminate such employment or other service or to increase or
decrease, or otherwise adjust, the compensation and/or other terms and
conditions of the Grantee’s employment or other service.

 

  11. Restrictions on Transfer. The Grantee agrees, by acceptance of this Award,
that, upon issuance of any Shares hereunder, that, unless such Shares are then
registered under applicable federal and state securities laws, (i) acquisition
of such Shares will be for investment and not with a view to the distribution
thereof, and (ii) the Company may require an investment letter from the Grantee
in such form as may be recommended by Company counsel. The Company shall in no
event be obliged to register any securities pursuant to the Securities Act of
1933 (as now in effect or as hereafter amended) or to take any other affirmative
action in order to the issuance or transfer of Shares pursuant to this Award to
comply with any law or regulation of any governmental authority.

 

  12. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to it in care of its Secretary at its executive offices at Clear
Channel Outdoor Holdings, Inc., 200 East Basse Road, San Antonio, Texas
78209-8328, and any notice to the Grantee shall be addressed to the Grantee at
the current address shown on the payroll records of the Company. Any notice
shall be deemed to be duly given if and when properly addressed and posted by
registered or certified mail, postage prepaid.

 

  13. Incorporation of Plan by Reference. This Award is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
this Award shall in all respects be interpreted in accordance with the Plan. The
Committee shall interpret and construe the Plan and this Agreement and its
interpretations and determinations shall be conclusive and binding on the
parties hereto and any other person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.

 

5



--------------------------------------------------------------------------------

  14. Governing Law. This Agreement and the rights of all persons claiming under
this Agreement shall be governed by the laws of the State of Delaware, without
giving effect to conflicts of laws principles thereof.

 

  15. Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties.

IN WITNESS WHEREOF, the Company has caused this Award to be executed under its
corporate seal by its duly authorized officer. This Award shall take effect as a
sealed instrument.

 

CLEAR CHANNEL OUTDOOR HOLDINGS, INC. By:  

 

  Name:   Title:

Dated:

 

Acknowledged and Agreed

 

 

  Name:                                                             Address of
Principal Residence:  

 

 

 

 

 

6